Citation Nr: 0631536	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  05-35 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In that decision, the RO, inter 
alia, determined that new and material evidence sufficient 
to reopen a claim of service connection for tinnitus had not 
been received.  

During the current appeal, and specifically in the statement 
of the case (SOC) issued in September 2005, a decision 
review officer (DRO) determined that new and material 
evidence sufficient to reopen the previously denied claim 
for service connection for tinnitus had been received.  The 
DRO reopened this previously denied claim but denied the de 
novo issue of entitlement to service connection for 
tinnitus.  

Although the Manchester RO reopened the previously denied 
claim for service connection for tinnitus, the Board is 
required to address that particular issue (e.g., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to 
reach the underlying de novo claim.  If the Board determines 
that new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 
1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See 
also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) 
(which holds that the statutes make clear that the Board has 
a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the 
Board).  Thus, despite the fact that, in the present case, 
the Manchester RO has already determined that new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for tinnitus has been received, 
the Board has characterized the claim on appeal as is listed 
on the title page herein.  

Following issuance of the SOC, the veteran's claims folder 
was transferred to the RO in Boston, Massachusetts.  

As set forth in more detail below, a remand of this matter 
is required.  The appeal is REMANDED to the Boston RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

In connection with his appeal, the veteran requested and was 
scheduled for a videoconference hearing before a Veterans 
Law Judge, to be held in September 2006.  Through his 
representative, the veteran requested rescheduling of his 
hearing on the basis that he had recently undergone surgery 
and was unable to attend the hearing.

Under applicable regulation, a hearing on appeal must be 
granted if a veteran, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2006).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2006), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.  

In order to ensure full compliance with due process 
requirements, therefore, the veteran's requested 
videoconference hearing should be rescheduled.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 
20.703, 20.704, 20.904(a)(3) (2006).  Because 
videoconference hearings are scheduled by the RO, a remand 
of this matter is required.  38 C.F.R. §§ 20.700, 20.704(a) 
(2006).  

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance 
notice requirement specified at 38 
C.F.R. § 19.76 (2006).  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



